Exhibit 10.30

FORM OF NOTICE OF GRANT OF EXECUTIVE OFFICER STOCK OPTION

(TIME-BASED)

To:                              (the “Optionee”)

As per the general terms and conditions set forth on this Stock Option Agreement
(the “Agreement”), and the Amended and Restated 2003 Stock Incentive Plan, as
amended to date (the “Plan”), Exhibit A and Exhibit B, respectively, which may
be found at http://intranet.marchex.com, you have been granted an option (the
“Option”) to purchase the number of shares set forth below (the “Shares”) of
Class B Common Stock, $.01 par value per share (the “Common Stock”) of Marchex,
Inc. (the “Company”), for the aggregate Purchase Price set forth below (the
“Purchase Price”), with the following specific terms and conditions:

 

Grant Date and

Vesting Commencement Date:

                                Exercise Price Per Share:   
                             Total Number of Shares Subject to Option:   
                             Total Purchase Price:   
                             Type of Option:    The Option shall be an incentive
stock option to the extent permitted by the Internal Revenue Code of 1986, as
amended, (the “Code”), and otherwise a nonqualified stock option. Vesting
Schedule:   

Until otherwise terminated under the Plan or the Agreement and assuming the
Optionee is employed by the Company or continues to work as a consultant for the
Company on the applicable vesting date, the Shares underlying this Option shall
vest in accordance with the following vesting schedule: 25% of the Shares
underlying this Option shall vest on the first annual anniversary of the Grant
Date and 1/12th of the remainder shall vest quarterly thereafter for the
following three years in equal increments and according to such other conditions
as are set forth in the Agreement and the Plan.

 

Notwithstanding the foregoing, one hundred percent (100%) of the Shares
underlying this Option not already vested as of the date thereof, shall become
immediately vested upon the occurrence of both (a) a Change of Control, (b)
followed by (i) a termination without cause of the Optionee’s employment by the
Company or any successor thereto, (ii) a Diminution in Duties with respect to
the Optionee, or (iii) the 12 month anniversary of the occurrence of the Change
of Control.

 

For the purposes hereof, “Change of Control” shall mean the occurrence of any of
the following events:

 

(i)      an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” or “Group”
(as such terms are used for the purposes of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) immediately
after which such Person or Group has Beneficial Ownership (within the meaning of
Rule l3d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
the combined voting power of the Company’s then-outstanding Voting



--------------------------------------------------------------------------------

  

Securities; provided however, in determining whether or not a Change of Control
has occurred. Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would constitute a Change of Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company, (ii) the Company,
(iii) any Person in connection with a Non-Control Transaction (as hereinafter
defined), or (iv) any holder of the Company’s Class A Common Stock as of the
date hereof;

 

(ii)     individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(iii)    the consummation of:

 

(a)     A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued, unless such merger, consolidation or
reorganization is a “Non-Control Transaction”. A “Non-Control Transaction” is a
merger, consolidation or reorganization with or into the Company or in which
securities of the Company are issued where:

 

A.      the shareholders, of the Company immediately before such merger,
consolidation, or reorganization, own, directly or indirectly, at least
fifty-one percent (51%) of the combined voting power of the outstanding voting
securities of the corporation resulting form such merger, consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization,



--------------------------------------------------------------------------------

  

B.      the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation or a corporation owning directly or
indirectly fifty-one percent (51%) or more of the Voting Securities of the
Surviving Corporation, and

 

C.      no Person or Group, other than (i) the Company, (ii) any subsidiary of
the Company, (iii) any employee benefit plan (or any trust forming a part
thereof) maintained by the Company immediately prior to such merger,
consolidation, or reorganization, or (iv) any holder of the Company’s Class A
Common Stock as of the date hereof, owns twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then-outstanding voting
securities; or

 

(b)     a complete liquidation or dissolution of the Company; or

 

(c)     the sale of disposition of all or substantially all of the assets of the
Company to any Person.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change of
Control would occur (but for the operation of this sentence) and after such
acquisition of Voting Securities by the Company, the Subject Person becomes the
Beneficial Owner of any additional Voting Securities, then a Change of Control
shall occur.

 

For the purposes hereof, “Diminution in Duties” shall mean the occurrence of any
of the following events without the Optionee’s express written consent;

 

(i)      a material diminution in the nature or scope of the Optionee’s duties,
responsibilities, authority, powers or functions as compared to the Optionee’s
duties, responsibilities, authority, powers or functions immediately prior to
the Change of Control;

 

(ii)     if the Optionee is no longer (a) an executive officer of a
publicly-traded company, or (b) a Section 16 reporting person under the 1934
Act;

 

(iii)    a reduction in the Optionee’s Annual Salary; or



--------------------------------------------------------------------------------

  

(iv)    the relocation of Optionee’s office at which he is to perform his duties
and responsibilities hereunder to a location more than sixty (60) miles from
Seattle, Washington.

   There shall be no proportionate or partial vesting in the periods prior to
the applicable vesting dates and all vesting shall occur only on the appropriate
vesting date. The Compensation Committee may, in its sole discretion, provide
for accelerated vesting of the Shares underlying this Option at any time.
Attorney’s Fees:    In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals. Except as otherwise permitted by Section 409A of
the Code, any reimbursement to which Optionee is entitled pursuant to this
paragraph shall (a) be paid no later than the last day of Optionee’s taxable
year following the taxable year in which the expense was incurred, (b) not be
affected by the amount of expenses eligible for reimbursement in any other
taxable year, and (c) not be subject to liquidation or exchange for another
benefit. Compliance with Section 409A:    The Company intends that income
provided to Optionee pursuant to this Agreement will not be subject to taxation
under Section 409A of the Code. The provisions of this Agreement shall be
interpreted and construed in favor of satisfying any applicable requirements of
Section 409A. However, the Company does not guarantee any particular tax effect
for income provided to Optionee pursuant to this Agreement. In any event, except
for the responsibility of the Company to withhold applicable income and
employment taxes from compensation paid or provided to Optionee, the Company
shall not be responsible for the payment of any applicable taxes incurred by
Optionee on compensation paid or provided to Optionee pursuant to this
Agreement. Integrated Agreement:    This Grant Notice, the Agreement and the
Plan, together with any employment, service or other agreement between the
Optionee and the Company or an Affiliate applicable to the award, shall
constitute the entire understanding and agreement of the Optionee and the
Company or an Affiliate with respect to the subject matter contained herein or
therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Optionee and the Company and its
Affiliate with respect to such subject matter other than those as set forth or
provided for herein or therein. To the extent contemplated herein or therein,
the provisions of this Grant Notice, the Agreement and the Plan shall survive
any exercise of the Option and shall remain in full force and effect.
Term/Expiration Date:    Ten (10) years from the date hereof or as set forth in
Section 2. Early Termination:    As set forth in Section 2 of the Agreement (but
in no event later than the Expiration Date).



--------------------------------------------------------------------------------

By the signatures set forth below, you and the Company agree that this Option is
granted under and governed by the terms and conditions of this Agreement and the
Plan, which is made a part of this document.

 

OPTIONEE:     MARCHEX, INC.

 

   

 

Signature     Name:

 

    Title: Print Name    

 

    Social Security Number     Date (Required Field)    

 

   



--------------------------------------------------------------------------------

EXHIBIT A

Stock Option Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Marchex, Inc. Amended and Restated 2003 Stock Incentive Plan, as amended to date